Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

DETAILED ACTION
This final Office action responds to claims filed November 11, 2020.
Applicants canceled claims 19-20 and added claims 21-22.  Applicants also amended claims 1-18.  Claims 1-18, 21, and 22 are pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, 8, 9, 11, 13-16, 18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roskowski (US 7609650) in view of Hoffman (Pub. No. 2011/0213663) [hereinafter Hoffman ‘663] in view of Hoffman (Pub. No. 2011/0231360) [hereinafter Hoffman ‘360] in view of Brunet (Pub. No. 2014/0156539) in view of Suchter (US 8706798) and further in view of Lam (Pub. No. 2010/0223298). 
With respect to claim 1: Roskowski discloses a method (See at least Column 3, Lines 56-60: “[The] present invention relates to systems and methods that implement a new way to monitor services in a wireless communications network by utilizing the numerous “end points” or end user devices to capture “real world” usage and performance data across network elements and layers.”), comprising: 
	receiving, by a system comprising a processor, a signal corresponding to a customer associated with user equipment that is a member of a defined population of user equipment (See at least Column 9, Lines 52-54: “The SQP [service quality platform] 201 of data collection and management system 200 generally serves to create and manage various queries, CTRs [collection task requests] and to generate data collection profiles as may be employed in the collection of data.”  See also Column 10, Lines 22-38: “According to this embodiment, when processing a new query, reporting sub-system 208 first checks if reporting database 208C already has data that is sufficient and necessary to answer the query….  If the reporting database 208C does not contain data to answer the query, a CTR is generated and tracked throughout its lifecycle by reporting sub-system 208 and processed by the tasking sub-system 204.  Tasking sub-system 204 communicates with profile sub-system 206 to select an existing data collection profile or generate a new data collection profile as needed, identify the appropriate set of target wireless devices, send the data collection profile to the selected target wireless devices, and communicate with the reporting sub-system to keep track of the collection task and original query.”  See also Column 24, Lines 15-41: “After the data collection profile has been selected, built or modified, as applicable, a determination must next be made as to which target device, or target devices, will be used to collect the data identified in the data collection profile.  Accordingly, at stage 812 of process 800, the profile sub-system 206 notifies the tasking sub-system 204 of the device requirements in the data collection profile.  Based on this information, the tasking sub-system 204 accesses the tasking database 204B and target device database 204C and, at stage 814, identifies the target device or devices whose characteristics are consistent with or otherwise correspond to the data collection profile.  As mentioned previously, any number of device characteristics and conditions may be considered in the device qualification and selection process.  In one embodiment in which wireless devices are used for data collection, the qualification process includes methods to determine which wireless devices are compatible with the data collection profile and which wireless devices must be disqualified from the data collection activity.  To further qualify or disqualify wireless devices, consideration may be given to various other factors and characteristics such as the configuration of the device, physical properties such as available memory, location, and available battery life, usage properties such as account status, usage patterns, reported service problems and other usage history, interaction with or physical manipulation of the device by an end user, applications installed, and the profile of the end user.”);
	retrieving, by the system, a data package comprising metrics collected by the user equipment, wherein the metrics concern performance of the user equipment via a network (See at least Column 8, Lines 61-66: “In addition, target wireless device 400 is enabled with service quality client software (SQC) 402 that allows it to participate in data collection activities by receiving and executing data collection profiles and otherwise communicating with service quality platform (SQP) 201 of data collection and management system 200.”  See also Column 9, Lines 55-61: “Further, SQP 201 receives collected data and performs various analyses and other processes concerning the collected data.  With continuing reference to SQP 201 of FIG. 2, metrics collector 202A of MCS [metrics collection sub-system] 202 receives collected data from a plurality of wireless devices 400 or other network entities.”  See also Column 29, Lines 3-55: “In any case, the target devices commence collection of data as specified in the data collection profile.  For instance, each of the target devices may first examine the received data collection profile to check and verify whether the data collection profile is consistent with various characteristics of the target device such as the hardware and software contained on the target device and the various services with which the target device is authorized for use….  In any case, once the data has been collected, the process 900 advances to stage 903 where the collected data is transformed by SQC 402 into a metrics package and placed in the metrics archive of SQC 402….  At stage 904 of process 900 the metrics package is transmitted to the metrics collector 202A at a time specified in the applicable data collection profile or profiles.  As noted earlier, transmission of the metrics package may be a one-time event, or may be performed on a periodic basis, or a recurring but irregular basis.  It may also be transmitted as the 
	Roskowski does not teach the remaining limitations.  However, Hoffman ‘663 discloses transforming … the metrics … into measures that are configured to enable derivation of a key performance indicator (KPI) concerning the performance of the user equipment (See at least Paragraph 0004: “A service intelligence module may be embodied as a system or as a method to configure a processor.  It comprises … a measure factory which configures a processor to publish attributes of a measure determined by a calculation or computation performed on one or more metrics collected by a data collection agent.”  See also Paragraph 0005: “Each Service Intelligence Module provides the ability to read metric packages and derive at least one measure which is pertinent to a specific domain or technology.”  See also Paragraph 0015: “In another embodiment, a measure factory comprises a transformation of a plurality of metrics to determine a pattern.  In another embodiment, a measure factory transforms a plurality of metrics into a single measure.”  See also Paragraph 0044: “Referring now to FIG. 2, a non-limiting exemplary SIM 402 is shown as producing two measures under the control of the platform MSIP 600.  The requirement of producing each of the two measures is obtained from the flow 500 and provided to the SIM.  It may be that one measure is derived from metrics contained in Package A and the other measure is derived from metrics contained in Package B.  It may be that both measures can be obtained from Package B alone but only one can be 
	generating … an enriched measure by processing the measures …  based on correlations of user equipment events in a time sequence (See at least Paragraph 0004: “A service intelligence module further comprises an enrichment which joins two data streams having a specified commonality, in an embodiment, a dimension.”  See also Paragraph 0016: “In a preferred embodiment, a service intelligence module further comprises Enrichments which are steps to configure a process to transform data by effecting a join between two data streams having some identified commonality.  In an embodiment, an enrichment recognizes a pattern related to a start recorded in a first package and an end recorded in a second package.  In another embodiment, an enrichment recognizes a pattern related to at least two events recorded in attributes of a plurality of measures.  In another embodiment, an enrichment interpolates a value between values recorded in a plurality of packages.  In another embodiment, an enrichment recognizes a pattern determined by interaction among two independent data collection agents. In another embodiment, an enrichment determines a third measure by operating on a plurality of first measures and a plurality of second measures. In another embodiment, an enrichment estimates a third location based on a first recorded location and a second recorded location. In another embodiment, an enrichment comprises an inference based on a pattern of attributes of measures recorded by a data collection agent over a period.”  See also Paragraph 0051: “In an embodiment, a SIM further comprises an enriching circuit and is called by a flow. In an embodiment, a flow 500 makes use of at least one enrichment circuit 420 provided in a 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include technical features to transform received metrics into measures and generate an enriched measure by processing the measures as taught by Hoffman ‘663 in Roskowski’s invention.  As demonstrated by Hoffman ‘663, it is within the capabilities of one of ordinary skill in the art to include such features in Roskowski’s invention with the predictable result of processing metrics package data, wherein “processing can be virtually any type of manipulation or analysis of the metrics package data including statistical analysis,” as needed in Roskowski at Column 30, Lines 46-48.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not teach the remaining limitations.  However, Hoffman ‘360 discloses transforming … the enriched measure … into a first KPI that is specific to the performance of the user equipment (See at least Paragraphs 0111-0112: “In an embodiment, the method further comprises specifying formulas and formats for reports and statistics which can be computed for each fact in the data mart.  In an embodiment, a format comprises a table, chart, or graph of values in a multi-dimensional matrix of measurements and the correlation among the measurements.  In an embodiment, a formula comprises an equation for determining a key performance indicator derived from metrics collected by Carrier IQ agent embedded within a mobile communication device.”).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include technical features to determine key performance indicators for a KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not teach the remaining limitations.  However, Brunet discloses comparing … the first KPI of the user equipment … to a second KPI of the defined population of user equipment (See at least Paragraph 0079: “As shown in FIG. 1, the method begins with a problem report of initiation of a customer care session 110.  A first device profile is taken.  This can be harvested directly from the device 120 (e.g., over-the-air).”  See also Paragraph 0085: “The system component referred to in this detailed description and the figures as the “CrowdCare Engine” 210 has the logic to apply rules from the Rules Repository 220 and compare device profile data with the “reference values” to identify inaccuracies and inconsistencies.  The reference values may be seeded or could be from a previous profile of that device or similar devices.”  See also Paragraph 0090: “Once device data is collected, the Analytics Engine 240 compares the data against both the “Reference Values” and the Rules for validation purposes and highlights inconsistencies in the profile.”  See also Paragraph 0011: “The first device profile preferably includes a plurality of parameters, settings, statistics, and applications on the device.  The first device profile represents a “before” device profile.”  See also paragraphs 0105-0117.  Examiner defines KPIs of a 
	using … the results of the comparison … to identify a resolution to a problem with an operation of the user equipment (See at least Paragraphs 0023-0024: “The “fix” (either implemented automatically or with input from the user) may comprise changing a setting or value in the device profile.  The fix may also (or in the alternative) comprise providing the mobile device with access to at least one updated software module.  For example, software may be automatically provisioned or uploaded to the device, or the user may be given a link or token for retrieving software.  It will be understood that “software” also includes modules, data sets, patches, libraries, etc., as well as, full applications or versions of applications.  The fix may be implemented automatically following analysis of the first device profile.”  See also Paragraph 0079: “Next, the customer care session results in fixes and/or recommendations 130 (“fixes” is used broadly here to refer to any recommended course of action with respect to a device (including without limitation, changes in settings, installation or removal of hardware, software or firmware, physical changes, and service/plan changes)).  These may be initiated by the CSR, by the user (with or without direct prompting from the CSR) or may occur automatically.”).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to further include technical features or method steps to compare a mobile device’s profile data against reference values and determine fixes based on that analysis as descried by Brunet in the above combination of references with the motivation of offering a system “for automated device profiling to be taken further into 
	Although the references disclose a problem resolution process (See at least Roskowski Column 34, Lines 25-27 and Brunet Paragraph 0002), the references do not teach the remaining limitations.  However, Suchter discloses allocating, by the system to a problem resolution process, a group of processor nodes from distributed processor nodes of a Hadoop pool of processor nodes; executing, by the system the problem resolution process using … the group of processor nodes (See at least Column 3, Lines 1-13: “In an embodiment, a Hadoop computer cluster comprises a master node computing device comprising a management controller and a supervisor controller, the management controller configured to coordinate parallel processing of data across a plurality of computer system nodes, the supervisor controller configured to coordinate allocation of system resources at particular computer system nodes to particular tasks.  The plurality of computer system nodes can be configured to communicate with the supervisor controller and to perform processing of received tasks.  In an embodiment, the computer system nodes each comprise: one or more processors configured to perform computing processes on received tasks and an agent controller.”  See also Column 13, Lines 62-67 and Column 14, Lines 1-5: In some versions of the Hadoop implementation, the resource monitoring and allocating system can be configured to operate in conjunction with the job tracker and the task tracker systems.  In an embodiment, the job tracker of the Hadoop system divides new job into a plurality of tasks.  The job tracker can be configured to determine the number of available slots 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include technical features to assign tasks of a received job to various nodes of Hadoop computer cluster as described by Suchter in the combination of references.  As demonstrated by Suchter, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of “using distributed wireless devices and other network nodes to implement monitoring and data collection concerning selected communications network parameters” as needed in Roskowski at Column 7, Lines 4-6.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	The references do not teach the remaining limitations.  However, Lam discloses storing, by the system, the data package in a first memory location of random access memory locations of the system; executing, by the system, the problem resolution process using the random access memory locations … comprising: outputting, by the first processor node, the measures to a second memory location of the random access memory locations; outputting, by the second processor node, the enriched measure to a third memory location of the random access memory locations; outputting, by the third processor node, the enriched measure to a fourth memory location of the random access memory locations; outputting, by the fourth processor node, a result of the comparison of the first KPI to the second KPI to a fifth memory location of the random access memory locations; and outputting, by the fourth processor node, the resolution to a sixth memory location of the random access memory locations (See at least Paragraph 0066: “The random access memory 409 is adapted to store intermediate data generated in the operations of the central processing unit 405, etc.”  Examiner asserts “the data package,” “the measures,” “the enriched measure,” “result of the comparison of the first KPI to the second KPI,” and “the resolution” are forms of intermediate data.). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to further include technical features to store intermediate data generated by the processors in random access memory as described by Lam in the combination of references.  As demonstrated by Lam, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of providing temporary storage of information as needed in Roskowski at Column 28, Lines 55-60 and Suchter at Column 34, Lines 61-62.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 3: The combination of Roskowski, Hoffman ‘663, Hoffman ‘360, Brunet, Suchter, and Lam references discloses the method of claim 1, wherein the result of the comparison comprises a variance between the first KPI of the user equipment and the second KPI of the defined population of user equipment (See at least Brunet Paragraph 0079: “As shown in FIG. 1, the method begins with a problem report of initiation of a customer care session 110.  A first device profile is taken.  This can be harvested directly from the device 120 (e.g., over-the-air).”  See also Paragraph 0085: “The system component referred to in this detailed description and the figures as the “CrowdCare Engine” 210 has the logic to apply rules from the Rules inconsistencies.  The reference values may be seeded or could be from a previous profile of that device or similar devices.”  See also Paragraph 0090: “Once device data is collected, the Analytics Engine 240 compares the data against both the “Reference Values” and the Rules for validation purposes and highlights inconsistencies in the profile.”  See also Paragraph 0011: “The first device profile preferably includes a plurality of parameters, settings, statistics, and applications on the device.  The first device profile represents a “before” device profile.”  See also paragraphs 0105-0117.   Examiner defines variance to include inconsistencies under the broadest reasonable interpretation of the claim.  Furthermore, examiner relies on the same rationale for including Brunet in the combination of references since the limitation describes elements recited in claim 1.). 
With respect to claim 4: The combination of Roskowski, Hoffman ‘663, Hoffman ‘360, Brunet, Suchter, and Lam references discloses the method as recited in claim 1, further comprising storing, by the system, data packages corresponding to additional customers that are associated with respective user equipment of a subset of the defined population of user equipment, and wherein a record is kept that enables retrieval, during a predetermined range of time, of a specified data package associated with any specified user equipment of the respective user equipment (See at least Roskowski Column 18, Lines 50-55: “The metrics package generated at the terminating wireless device is assigned an identifier that associates it with the metrics packages generated at the originating wireless device and/or those generated at the instant connect application server and any other network elements See also Column 30, Lines 37-67 and Column 31, Lines 1-3: “Directing attention to FIG. 8, details are provided concerning aspects of a process 1000 for the processing and management of metrics packages.  At stage 1002 of the process 1000, metrics package data is accessed from the reporting sub-system 208.  Metrics packages can be indexed or otherwise related to the data collection profile and to other metrics packages so that all of the appropriate data can be accessed from the reporting system….  Finally, the process 1000 advances to stage 1008 where the data and report information is stored in reporting database 208C for further use and reference, exported to a third party reporting system, or otherwise made available for query, augmentation, and/or data profile modification and definition.”).
With respect to claim 5: The combination of Roskowski, Hoffman ‘663, Hoffman ‘360, Brunet, Suchter, and Lam references discloses the method of claim 1, wherein resolving the problem with the operation of the user equipment comprises at least one of installing an update on the user equipment or adjusting a setting of the user equipment (See at least Brunet Paragraph 0023: “The “fix” (either implemented automatically or with input from the user) may comprise changing a setting or value in the device profile.  The fix may also (or in the alternative) comprise providing the mobile device with access to at least one updated software module.  For example, software may be automatically provisioned or uploaded to the device, or the user may be given a link or token for retrieving software.  It will be understood that “software” also includes modules, data sets, patches, libraries, etc., as well as, full applications or versions of applications.”  See also Paragraph 0079: “Next, the customer care session results in fixes and/or recommendations 130 (“fixes” is used broadly here to refer to any 
With respect to claim 6: The combination of Roskowski, Hoffman ‘663, Hoffman ‘360, Brunet, Suchter, and Lam references discloses the method of claim 1, wherein the method is performed on-demand via a device associated with the customer (See at least Roskowski Column 29, Lines 49-56: “At stage 904 of process 900 the metrics package is transmitted to the metrics collector 202A at a time specified in the applicable data collection profile or profiles.  As noted earlier, transmission of the metrics package may be a one-time event, or may be performed on a periodic basis, or a recurring but irregular basis.  It may also be transmitted as the result of an “on-demand” command sent to the device by the system, by a network administrator or the device user, or as the result of resource management by the SQC.”  Brunet also discloses this feature.  See also Brunet Paragraph 0020: “The method may begin in various ways.  For example, the first device profile may be collected when a customer care session is initiated by the user.  Alternatively, the first device profile may be collected automatically at a predetermined time (or at periodic intervals).”  See also 
With respect to claim 8: The combination of Roskowski, Hoffman ‘663, Hoffman ‘360, Brunet, Suchter, and Lam references discloses the method of claim 1.  Hoffman ‘663 further discloses transforming, by the system, additional metrics for each user equipment in the defined population of user equipment into additional measures (See at least Paragraph 0062: “In an embodiment, a SIM comprises an enriching circuit which reads a plurality of measures, each derived from a package sent by a plurality of agents.”  See also Paragraph 0064: “In an embodiment, a SIM comprises an aggregating circuit which reads a plurality of measures, each derived from a package sent by a plurality of agents.”  See also Paragraph 0052: “In an embodiment, a SIM further comprises an aggregation circuit and is called by a flow.  In an embodiment, a flow 500 makes use of at least one aggregation circuit 430 provided in a SIM.  An aggregation provides a statistic such as an average over a plurality of measures in a related population.”).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to additionally include technical features to transform metrics data received from wireless mobile devices in a defined population as taught by Hoffman ‘663 in the above combination of references.  As demonstrated by Hoffman ‘663, it is within the capabilities of one of ordinary skill to include such features or steps in the combination of references with the predictable result of augmenting collected data “using automated calculations and additional information sources” as needed in Roskowski Column 30, Lines 46-48 and 54-55.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
St Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
With respect to claim 9: The combination of Roskowski, Hoffman ‘663, Hoffman ‘360, Brunet, Suchter, and Lam references discloses the method of claim 1, wherein the user equipment of the defined population of user equipment are associated with respective customers that are similar (See at least Roskowski Column 19, Lines 1-10: “As another example of a parameter that is used to guide data collection efforts, the data collection profile 600 can specify certain geographical constraints and limitations.  More particularly, such geographical constraints may specify that data is to be collected only by target devices that place or receive calls within specified geographical boundaries or by those within a certain proximity to particular base station.  The data collection profile may further specify that only those devices experiencing a particular problem in a certain geographic area should collect data.”  Examiner defines similar customers to include those operating their devices in a certain geographic area under the broadest reasonable interpretation of the claim.).
With respect to claim 11: Claim 11 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 11.  Roskowski also discloses the embodiment limitations of a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a system, facilitate performance of operations, comprising... (See at least Column 37, Lines 5-35: “Embodiments within the scope of the present invention also include computer-readable media for carrying or having computer-executable instructions or electronic content structures stored thereon….  By way of example such computer-readable media can comprise … any other medium which can be used to carry or store desired program code in the form of computer-executable instructions or electronic content structures and which can be accessed by a general purpose or special purpose computer, or other computing device….  Computer-executable instructions comprise, for example, instructions and content which cause a general purpose computer, special purpose computer, special purpose processing device or computing device to perform a certain function or group of functions.  Although not required, aspects of the invention have been described herein in the general context of computer-executable instructions such as program modules, being executed by computers in network environments.”).
With respect to claim 13: Claim 13 recites the same limitations as claim 3.  Thus, the arguments applied to claim 3 also apply to claim 13.
With respect to claim 14: Claim 14 recites the same limitations as claim 4.  Thus, the arguments applied to claim 4 also apply to claim 14.
With respect to claim 15: Claim 15 recites the same limitations as claim 5.  Thus, the arguments applied to claim 5 also apply to claim 15.
With respect to claim 16: Claim 16 recites the same limitations as claim 6.  Thus, the arguments applied to claim 6 also apply to claim 16.
With respect to claim 18: Claim 18 recites the same limitations as claim 8.  Thus, the arguments applied to claim 8 also apply to claim 18.
With respect to claim 21: Claim 21 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 21.  Roskowski also discloses the embodiment limitations of a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate the performance of operations, comprising… (See at least Column 37, Lines 5-35: “Embodiments within the scope of the present invention also include computer-readable media for carrying or having computer-executable instructions or electronic content structures stored thereon….  By way of example such computer-readable media can comprise … any other medium which can be used to carry or store desired program code in the form of computer-executable instructions or electronic content structures and which can be accessed by a general purpose or special purpose computer, or other computing device….  Computer-executable instructions comprise, for example, instructions and content which cause a general purpose computer, special purpose computer, special purpose processing device or computing device to perform a certain function or group of functions.  Although not required, aspects of the invention have been described herein in the general context of computer-executable instructions such as program modules, being executed by computers in network environments.”).
Claims 2 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roskowski in view of Hoffman ‘663 in view of Hoffman ‘360 in view of Brunet in view of Suchter in view of Lam and further in view of Official Notice.
With respect to claim 2: Although the combination of Roskowski, Hoffman ‘663, Hoffman ‘360, Brunet, Suchter, and Lam references discloses the method of claim 1, the references do not explicitly teach wherein executing the problem resolution process is performed without writing contents of the first memory location, the second memory location, the third memory location, the fourth memory location, the fifth memory location, and the sixth memory location to a disk storage of the system.  The limitations describe executing a software application without accessing or writing to disk storage under the broadest reasonable interpretation of the claim.  However, Official Notice is taken that such technical features are old and well-known in the art.  For example, Komarla (Pub. No. 2006/0145133) teaches a “limited execution environment may include one or more applications … that can be fully memory resident without having to access the disk drive 155.”  Paragraph 0026.  Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to execute a software application without writing data (e.g., content stored in random access memory) to disk storage.
With respect to claim 12: Claim 12 recites the same limitations as claim 2.  Thus, the arguments applied to claim 2 also apply to claim 12.
Claims 7, 10, 17, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roskowski in view of Hoffman ‘663 in view of Hoffman ‘360 in view of Brunet in view of Suchter in view of Lam and further in view of Surazski (Pub. No. 2011/0314438). 
With respect to claim 7: Although the combination of Roskowski, Hoffman ‘663, Hoffman ‘360, Brunet, Suchter, and Lam references discloses the method of claim 1, wherein transforming the metrics into the measures comprises anonymizing the metrics (See at least Paragraph 0018: “As one example, personally identifiable information may be removed from the data is provided for the report or it may be obscured.”).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include technical features or method steps to remove personally identifiable information from data as taught by Surazski in the above combination of references.  As demonstrated by Surazski, it is within the capabilities of one of ordinary skill in the art to include such features / steps in the combination of references with the predictable result of processing metrics package data, wherein “processing can be virtually any type of manipulation or analysis of the metrics package data including statistical analysis,” as needed in Roskowski at Column 30, Lines 46-48.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 10: Although the combination of Roskowski, Hoffman ‘663, Hoffman ‘360, Brunet, Suchter, and Lam references discloses the method of claim 1, the references do not teach the remaining limitations.  However, Surazski discloses wherein the resolution is applied to another user equipment of the defined population of user equipment (See at least Paragraph 0035: “Such information may be important for the developer of the application to know.  For example, one of the three bugs may be important to the satisfaction of users of the application.  If the developer could quickly see the nature of such a bug, the developer might be able to correct it quickly and supply a “patch” for the code (and the patch may be pushed out 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to further include technical features that enable the distribution of a software patch or fix to broad groups of similar users (e.g., those who downloaded a particular application) as described by Surazski in the above combination of references.  As demonstrated by Surazski, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of implementing corrective actions as needed in Roskowski at Column 7, Lines 9-12 and automatically provisioning a fix to user devices “without the agony of extensive Q and A sessions” as needed in Brunet at paragraphs 0008 and 0131.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 17: Claim 17 recites the same limitations as claim 7.  Thus, the arguments applied to claim 7 also apply to claim 17.
With respect to claim 22: The combination of Roskowski, Hoffman ‘663, Hoffman ‘360, Brunet, Suchter, and Lam references discloses the system of claim 21, wherein the defined population of user equipment is associated with respective customers that are similar (See at least Roskowski Column 19, Lines 1-10: “As another example of a parameter that is used to guide data collection efforts, the data collection profile 600 can specify certain geographical constraints and limitations.  More particularly, such geographical constraints may specify that data is to be collected only by target devices that place or receive calls within specified geographical boundaries or by those within a certain proximity to particular base station.  The data collection profile 
	The references do not explicitly teach the remaining limitations.  However, Surazski discloses wherein the resolution is applied to another user equipment of the defined population of user equipment other than the user equipment (See at least Paragraph 0035: “Such information may be important for the developer of the application to know.  For example, one of the three bugs may be important to the satisfaction of users of the application.  If the developer could quickly see the nature of such a bug, the developer might be able to correct it quickly and supply a “patch” for the code (and the patch may be pushed out automatically to all users who have downloaded the application (though they may be given the opportunity to reject such an update).”).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to further include technical features that enable the distribution of a software patch or fix to broad groups of similar users (e.g., those who downloaded a particular application) as described by Surazski in the above combination of references.  As demonstrated by Surazski, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of implementing corrective actions as needed in Roskowski at Column 7, Lines 9-12 and automatically provisioning a fix to user devices “without the agony of extensive Q and A KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  

Response to Arguments
Applicant's arguments filed November 11, 2020, have been fully considered but they are not persuasive. 
Regarding the objections to claims 9 and 19: Applicants amended claim 9 and canceled claim 19.  The amendments resolved the concerns underlying the objections.  Therefore, the examiner withdraws the claim objections.
Regarding the §101 rejections:  Applicants amended the independent claims to recite “allocating, by the system to a problem resolution process, a group of processor nodes from distributed processor nodes of a Hadoop pool of processor nodes; [and] executing, by the system, the problem resolution process using the random access memory locations and the group of processor nodes….”  Examiner concedes the limitations impose meaningful limits on the practice of the identified abstract idea and thus integrate the identified abstract idea into a practical application.  The claims are now deemed patent-eligible because they are not directed to an abstract idea.  Thus, the subject matter eligibility rejections have been withdrawn.
Regarding the §103 rejections of claims 1 and 11: Examiner revised the prior art rejections in response to the applicants’ claim amendments.  Examiner submits the applicants’ arguments are deemed moot and not persuasive in view of the updated prior art rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629